USCA4 Appeal: 22-1813      Doc: 6         Filed: 10/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1813


        In re: GRAHAM SCHIFF,

                            Petitioner.



                        On Petition for Writ of Mandamus. (1:22-cv-00542-GLR)


        Submitted: October 19, 2022                                   Decided: October 24, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Graham Harry Schiff, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1813      Doc: 6         Filed: 10/24/2022        Pg: 2 of 2




        PER CURIAM:

               Graham Harry Schiff petitions for a writ of mandamus seeking an order reopening

        his suit that was dismissed in district court and removing the district court judge. We

        conclude that Schiff is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

        quotation marks omitted). Mandamus may not be used as a substitute for appeal. In re

        Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

               The relief sought by Schiff is not available by way of mandamus. Accordingly, we

        deny the petition for writ of mandamus. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                PETITION DENIED




                                                     2